IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Gilbert M. Martinez,                      :
                          Appellant       :
                                          :
               v.                         :          No. 1615 C.D. 2018
                                          :
Tax Claims Bureau, Director Stacy         :
Phile, in her Individual Capacity, the    :
Treasurer Dennis Adams, in his            :
Individual and Official Capacity and      :
Berks County Assessment Office            :


PER CURIAM                               ORDER


               NOW, October 2, 2019, upon consideration of Appellant’s

application for reconsideration, the application is denied.